                  Case 3:20-cv-01386-AGT Document 16 Filed 05/22/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4 450 Golden Gate Avenue
   San Francisco, California 94102-3495
 5 Telephone: (415) 436-7198
   Fax: (415) 436-6748
 6 sharanya.mohan@usdoj.gov

 7 Attorneys for Defendant

 8
                                       UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN FRANCISCO DIVISION
11

12   ESHWAR CHANDRA CHIKKULIKERE RAJU,                              Case No. 3:20-cv-1386 (AGT)
     DANIEL SHIRES, VIVEK VERMA, RAMYA
13   NATARAJAN, CHIRAG NANDU, PRASANNA                             STIPULATION AND
     DABADE, ASHISH MOHAPATRA, UMANG LALIT                          ORDER TO EXTEND
14   SHAH, MEGHA CHAUDHRY, DIVYESH GANATRA,                        DEADLINES
     BHANU PRAKASH YADIKI, HANCHIPURA
15   RAMAIAH NATARAJ, PRACHI B. RAUT, SVETLANA
     KRYLOVA, AND HARSHA POOLA;
16
             Plaintiffs,
17
        v.
18
     KENNETH T. (KEN) CUCCINELLI, SENIOR
19   OFFICIAL PERFORMING THE DUTIES OF THE
     DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
20   SERVICES,

21           Defendant.

22
             Plaintiffs, by and through their attorneys of record, and Defendant, by and through his attorneys
23
     of record, hereby stipulate as follows, subject to approval of the Court:
24
             1.       Plaintiffs filed the complaint in this action on February 24, 2020, alleging unreasonable
25
     delay in the adjudication of Plaintiffs’ immigrant investor visa applications. Plaintiffs amended their
26
     complaint on April 3, 2020.
27
             2.       Pursuant to stipulation and order, Defendant’s response to the first amended complaint is
28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                                1
                 Case 3:20-cv-01386-AGT Document 16 Filed 05/22/20 Page 2 of 3




 1 due June 2, 2020.

 2          3.       Since Plaintiffs initiated this action, certain of the Plaintiffs have had their investor visa

 3 petitions adjudicated and granted, or have had other action taken on their applications.

 4          4.       Accordingly, Plaintiffs intend to file a second amended complaint asserting claims on

 5 behalf of the remaining Plaintiffs.

 6          5.       Plaintiffs will file their second amended complaint no later than June 9, 2020.

 7          6.       Defendant will file his response to the second amended complaint no later than June 30,

 8 2020.

 9          7.       The deadlines for filing a summary judgment motion under the Court’s Immigration

10 Mandamus Procedural Order, further extended by the Court (Dkt. No. 14) are stayed. The parties will

11 jointly file a proposed schedule for summary judgment within one week of resolution of any motion to

12 dismiss the second amended complaint, or if no motion to dismiss is filed, within one week of

13 Defendant’s answer.

14 DATED: May 22, 2020                                       Respectfully submitted,

15                                                           DAVID L. ANDERSON
                                                             United States Attorney
16
                                                             /s/ Sharanya Mohan
17                                                           SHARANYA MOHAN
                                                             Assistant United States Attorney 1
18
                                                             Attorney for Defendant
19

20                                                           /s/ Bradley Banias
                                                             BRADLEY BANIAS
21
                                                             Attorney for Plaintiffs
22

23

24

25

26

27
            1
28           I, Sharanya Mohan, hereby attest, in accordance with the Civil L.R. 5(i)(3), that the
     concurrence in the filing of this document has been obtained from the other signatories listed here.
     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                                 2
                Case 3:20-cv-01386-AGT Document 16 Filed 05/22/20 Page 3 of 3




 1                                                           ORDER

 2         Pursuant to stipulation, IT IS SO ORDERED as follows:

 3         1.       Plaintiffs will file their second amended complaint no later than June 9, 2020.

 4         2.       Defendant will file his response to the second amended complaint no later than June 30,

 5 2020.

 6         3.       The deadlines for filing a summary judgment motion under the Court’s Immigration

 7 Mandamus Procedural Order, further extended by the Court (Dkt. No. 14) are stayed. The parties will

 8 jointly file a proposed schedule for summary judgment within one week of resolution of any motion to

 9 dismiss the second amended complaint, or if no motion to dismiss is filed, within one week of
10 Defendant’s answer.

11

              22 2020
12 DATED: May __,

13
                                                          Alex G. Tse
14                                                        United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                              3
